UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7276



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHNNY JERMANE SMARR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (CR-95-28)


Submitted:   November 18, 2004         Decided:     November 30, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnny Jermane Smarr, Appellant Pro Se.    Thomas Richard Ascik,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Johnny Jermane Smarr appeals from the district court’s

order    denying   his   “Motion   to   Compel   Government   for   Specific

Performance.”      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court. See United States v. Smarr, No. CR-95-28 (W.D.N.C.

July 26, 2004).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 2 -